

115 HR 4581 RS: Screening and Vetting Passenger Exchange Act of 2017
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 566115th CONGRESS2d SessionH. R. 4581[Report No. 115–334]IN THE SENATE OF THE UNITED STATESJanuary 10, 2018Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsSeptember 4, 2018Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo require the Secretary of Homeland Security to develop best practices for utilizing advanced
			 passenger information and passenger name record data for counterterrorism
			 screening and vetting operations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Screening and Vetting Passenger Exchange Act of 2017. 2.Passenger screening best practices (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop best practices for utilizing advanced passenger information and passenger name record data for counterterrorism screening and vetting operations.
 (b)ConsiderationsThe Secretary of Homeland Security shall, to the greatest extent practicable— (1)make available to certain countries, including visa waiver program countries under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), the best practices required under subsection (a); and
 (2)provide assistance to such countries in implementing such best practices.  1.Short titleThis Act may be cited as the Screening and Vetting Passenger Exchange Act of 2017.
		2.Passenger screening best practices
 (a)In generalNot later than 270 days after the date of the enactment of this Act, the Secretary of Homeland Security shall develop best practices for utilizing advanced passenger information and passenger name record data for counterterrorism screening and vetting operations.
 (b)ConsiderationsThe Secretary of Homeland Security shall, to the greatest extent practicable— (1)make available to appropriate countries, including visa waiver program countries under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187), unclassified versions of the best practices developed under subsection (a); and
 (2)provide assistance to such countries in implementing such best practices.September 4, 2018Reported with an amendment